Citation Nr: 9900556	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  93-27 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a compensable evaluation for temporomandibular 
joint (TMJ) syndrome with headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel



INTRODUCTION

The veteran had active service from June 1981 to July 1986 
and from February 1987 to August 1992.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a May 1993 rating decision of the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO, among other actions, granted entitlement to 
service connection for temporomandibular joint syndrome with 
headaches with assignment of a noncompensable evaluation.  

In its May 1993 rating decision the RO also denied 
entitlement to service connection for disorders including 
vision impairment and photophobia.  As the veteran included 
references to tunnel vision, extreme sensitivity to light, 
and nausea in his August 1993 substantive appeal, the Board, 
in its November 1995 remand, requested the RO to determine 
whether such references constituted a notice of disagreement 
with the May 1993 rating decision wherein entitlement to 
service connection for tunnel vision and photophobia was 
denied.  

In May 1996 the RO determined that the veterans August 1993 
substantive appeal did include a notice of disagreement with 
the May 1993 rating decision wherein entitlement to service 
connection for tunnel vision and photophobia was denied.  The 
RO accordingly issued a statement of the case as to these two 
issues in May 1996.  The veteran did not file a substantive 
appeal as to these two issues and they accordingly are not 
before the Board for appellate review at this time.

The veteran failed to report for VA examinations of his TMJ 
syndrome with headaches scheduled twice in December 1997 and 
once in January 1998.

The RO affirmed the denial of entitlement to a compensable 
evaluation for TMJ syndrome in February 1998, and has 
returned the case to the Board for appellate review.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran in essence contends that he suffers from 
headaches and other symptoms related to his TMJ syndrome and 
that he thus warrants assignment of a compensable disability 
evaluation.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  

Based on its review of the relevant evidence in this matter, 
and for the following reasons and bases, it is the decision 
of the Board that the preponderance of the evidence is 
against assignment of a compensable evaluation for TMJ 
syndrome with headaches.


FINDING OF FACT

The veteran failed to report for VA examinations scheduled in 
connection with his claim for a compensable disability rating 
for TMJ syndrome with headaches; good cause for his failure 
to report is not shown and the evidence of record is not 
adequate for evaluating the disability.


CONCLUSION OF LAW

The claim for a compensable evaluation for TMJ syndrome with 
headaches is denied for failure to report for scheduled VA 
medical examinations without good cause.  38 U.S.C.A. § 501 
(West 1991);  38 C.F.R. § 3.655 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records include dental records dated in June 
1992 showing a notation of possible TMJ for which the veteran 
was fitted with a night guard.  In a report of medical 
history completed in June 1992, the veteran denied having or 
having had frequent or severe headaches or difficulty 
sleeping.

In December 1992, the veteran reported for VA general medical 
examination per Persian Gulf Registry.  The VA examiner 
referenced prior examination conducted in August 1992, the 
report of which is not associated with the claims file.  The 
veterans complaints included headaches, reportedly beginning 
prior to his entering Iraq in January 1991.  He gave a 
history of seeking treatment from his dentist upon returning 
from the Persian Gulf based on the fact that his headaches 
were always associated with jaw pain.  He reported that his 
headaches were bitemporal in location and occurred on an 
average of once per week.  He stated that he treats himself 
with Tylenol or Motrin and that in August 1992 he was fitted 
with a bite block apparatus that helped his symptoms 
tremendously.  The report of examination includes no 
clinical notations specific to TMJ syndrome or headaches.  
The pertinent diagnosis was headaches related to TMJ syndrome 
by history with discomfort as described by the veteran and 
improvement in symptomatology by wearing a bite block and 
relaxing.  

In a rating decision dated in May 1993, the RO established 
service connection and assigned a zero percent disability 
evaluation for headaches and TMJ syndrome, effective 
September 1, 1992.  The veteran disagreed, stating that he 
suffered from headaches and loss of sleep due to his TMJ 
syndrome and that he is required to take daily medication for 
his problems.

A prescription form dated in June 1993 reflects that the 
veteran was prescribed Elavil for sleep therapy.



Dental records dated from May to July 1993 are associated 
with the claims file.  In May the veteran complained of 
headaches upon waking.  He was noted to have extreme stress 
and poor posture.  A bite guard was prescribed.  In the 
beginning of June his headaches were noted to still be a 
problem but to have improved.  Later in June he was started 
on Elavil for sleep therapy; he was noted to be under extreme 
stress and not coping well.  

In his August 1993 substantive appeal, the veteran complained 
of experiencing chronic headaches accompanied by tunnel 
vision and light sensitivity.  He also complained of a 
problem with teeth grinding and jaw popping.

In November 1995, the Board remanded the veterans case for 
further development.  The Board specifically noted that the 
RO should ascertain if a VA examination was conducted in 
August 1992, and, if so, associate such report with the 
claims file.  The Board also requested that any outstanding 
pertinent medical records be obtained and that examination by 
both an oral surgeon and a neurologist be conducted to assess 
the nature and severity of the veterans TMJ and headaches.

In January 1996, the RO received records of VA treatment 
dated from July 1993 to August 1995.  A record dated in July 
1993 shows that the veteran was taking Elavil and that he was 
seen on dental consult for a heart murmur.  VA records 
received are negative for notation of complaints, findings or 
diagnoses relevant to TMJ syndrome or headaches.

In September 1997 the RO received records marked as his 
entire dental record.  Those records, dated in May 1996, 
reflect that the veteran presented for treatment of a broken 
tooth.

Post-remand the RO also conducted a search for additional 
service medical or other available VA treatment/evaluation 
records; other than the treatment records cited above, but no 
additional records were located.

In a letter dated in March 1996, the RO notified the veteran 
that the Board had requested current VA disability 
examinations in connection with his claim.  The RO provided 
the veteran with the date, time and location of his 
appointment and instructed him that his failure to report as 
notified or to notify the RO that he was unable to report 
could result in the disallowance of his claim. 

In a letter dated in November 1997, the RO notified the 
veteran at his current address of record, (provided by him in 
VA Form 21-4138 received in January 1996 and confirmed by him 
per telephone in August 1997), that the Board had requested 
current VA disability examinations in connection with his 
claim.  The RO provided the veteran with the date, time and 
location of his appointment and instructed him that his 
failure to report as notified or to notify the RO that he was 
unable to report could result in the disallowance of his 
claim.  

In a letter dated in December 1997, the RO notified the 
veteran at his address of record that the Board had requested 
current VA disability examinations in connection with his 
claim.  The RO provided the veteran with the date, time and 
location of his appointment and instructed him that his 
failure to report as notified or to notify the RO that he was 
unable to report could result in the disallowance of his 
claim.  

In a letter dated in January 1998, the RO notified the 
veteran at his address of record that the Board had requested 
current VA disability examinations in connection with his 
claim.  The RO provided the veteran with the date, time and 
location of his appointment and instructed him that his 
failure to report as notified or to notify the RO that he was 
unable to report could result in the disallowance of his 
claim.  Neither the November and December 1997 letters nor 
the January 1998 letter were returned.  

The veteran failed to report for the examinations scheduled 
in December 1997 and January 1998; he provided no explanation 
and did not seek to reschedule.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1998).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1998), which require the evaluation of the complete medical 
history of the veterans condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veterans favor.  38 C.F.R. § 4.3 (1998).

38 C.F.R. § 4.150, Diagnostic Code 9905 (1998) provides that 
where there is any definite limitation of temporomandibular 
articulation that interferes with mastication, a 10 percent 
evaluation is warranted.  Where articulation is limited to ½ 
inch (12.7 millimeters), a 20 percent evaluation is 
warranted.  Where articulation is limited to ¼ inch (6.3 
millimeters), a 40 percent evaluation is warranted.  

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (1998).

Migraine headaches are evaluated under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (1998).  That code provides that very 
frequent and completely prostrating and prolonged attacks 
productive of severe economic inadaptability warrant 
assignment of a 50 percent evaluation.  Where there are 
characteristic prostrating attacks occurring on an average of 
once a month over several months, a 30 percent evaluation is 
warranted.  Where there are characteristic prostrating 
attacks averaging one in two months over several months, a 10 
percent evaluation is warranted.  Where attacks are less 
frequent, a zero percent evaluation is warranted.

Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In cases where the veteran claims a disability is 
worse than when originally rated, and the available evidence 
is too old or incomplete to adequately evaluate the current 
state of the disorder, VA must provide a new examination.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Such is 
the instant case.  

The only evaluation of record is the December 1992 report of 
general VA examination in which the veterans headache and 
sleeping complaints were noted by the general medical 
examiner.  To date no comprehensive neurologic or dental 
examination has been conducted by VA.  There are no competent 
clinical notations or diagnostic conclusions as to the nature 
of the veterans headaches, his jaw symptoms associated with 
TMJ or the resulting level of disability from headaches or 
TMJ to allow for evaluation under the criteria set out in 
38 C.F.R. § 4.150, Diagnostic Code 9905 and/or 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.  Thus, the Board remanded 
this case and requested examination.

The Board notes that VA notified the veteran of the Boards 
request for examination in multiple letters.  Although the 
March 1996 letter was sent to an old address, letters dated 
in November and December 1997, and in January 1998 were sent 
to the last address of record as provided and confirmed by 
the veteran.  


Moreover, such letters were not returned and are thus 
presumed to have been received by the veteran in absence of 
evidence of irregularity.  See Warfield v. Gober, 10 Vet. 
App. 483 (1997); YT v. Brown, 9 Vet. App. 195, 199 (1996).  
Thus, the RO met its burden in this case by providing notice 
to the veteran at his address of record.  Hyson v. Brown, 5 
Vet. App. 262, 265 (1993); Ashley v. Derwinski, 
2 Vet. App. 307, 311 (1992).

The Board further notes that in each notification letter the 
RO advised the veteran that failure to report for such 
examination, or to notify VA and give good cause for failure 
to report, could result in the denial of his claim.  Failure 
to report for a VA examination is covered by 38 C.F.R. § 
3.655(b) which provides:

When a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the examination was 
scheduled in conjunction with any other 
original claim, a reopened claim for a 
benefit which was previously disallowed, 
or a claim for increase, the claim shall 
be denied.

Only by showing good cause for the failure to report for the 
examination, may VA exempt the claimant from this provision.  
38 C.F.R. § 3.655(a).  Examples of good cause include 
illness, hospitalization or death of a family member.  Id.

The record does not reflect that the veteran responded to any 
of the ROs notification letters by attempting to reschedule 
his scheduled examinations or by providing explanation for 
his failure to report.  Accordingly, the Board finds that the 
veteran has not provided good cause for his failure to report 
to the scheduled examinations.  Regulations specify that in 
increased rating cases where a current examination is 
required and the veteran fails to report, the claim shall be 
denied.  38 C.F.R. § 3.655(b).  

In this case the RO fulfilled its duty to assist the veteran 
in the development of his claim by properly notifying him 
that the it needed further evidence to process the claim, and 
by notifying him of scheduled VA examinations.  Olson v. 
Principi, 3 Vet. App. 480, 482-83 (1992).  However, the 
veteran failed to report for VA examinations scheduled in 
connection with his claim for a compensable disability rating 
for TMJ syndrome with headaches.  Good cause for his failure 
to report is not shown and the evidence of record is not 
adequate for evaluating the disability.  Accordingly, the 
claim for a compensable evaluation for TMJ syndrome with 
headaches is denied for failure to report for scheduled VA 
medical examinations without good cause. 38 C.F.R. § 3.655.


ORDER

A compensable evaluation for TMJ syndrome with headaches is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.
- 2 -
